JOURNAL ENTRY AND OPINION
Relator, James M. Loy, seeks a writ of mandamus in order to compel the respondent, Judge George J. McMonagle, to issue rulings with regard to two separate motions to vacate court costs that were filed in the underlying cases of State v. Loy, Cuyahoga County Court of Common Pleas Case Nos. CR-8337 and CR-17278. The respondent has filed a motion for summary judgment and a "notice of supplemental record."
Attached to the respondent's motion for summary judgment and "notice of supplemental record" are copies of journal entries, as journalized on March 16, 2000 and June 21, 2000, which indicate that rulings have been issued with regard to the relator's separate motions to vacate court costs. Thus, the relator's request for a writ of mandamus is moot. State ex rel. Gantt v. Coleman (1983).6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Courtof Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, the respondent's motion for summary judgment is granted. Costs to respondent.
Writ denied.
TERRENCE O'DONNELL, J. CONCURS
  ___________________________________ ANN DYKE, ADMINISTRATIVE JUDGE